Name: Commission Regulation (EC) No 1498/97 of 29 July 1997 amending for the eighth time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: means of agricultural production;  cooperation policy;  economic policy;  Europe;  agricultural activity;  food technology
 Date Published: nan

 No L 202/40 HENI Official Journal of the European Communities 30 . 7 . 97 COMMISSION REGULATION (EC) No 1498 /97 of 29 July 1997 amending for the eighth time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas exceptional measures to support the market in pigmeat were adopted for the Netherlands in Commis ­ sion Regulation (EC) No 413/97 (3), as last amended by Regulation (EC) No 1 293 /97 (4), in response to the outbreak of classical swine fever in certain production regions in that country; Whereas, as a result of capacity problems in the rendering plants, the average weight of eligible piglets was tempor ­ arily increased; whereas these problems have persisted and the extension of this provision is therefore justified; Whereas the aid granted for the delivery of the different categories of piglets should be adjusted to the current market situation, taking account of the fall in market prices; Whereas, since the veterinary and trade restrictions adopted by the Dutch authorities continue to apply, the number of fattening pigs, piglets, young piglets and very young piglets that may be delivered to the competent authorities should be increased, so that the exceptional measures can continue in the coming weeks; Whereas it is necessary to include the protection and surveillance zone around Oirlo from 20 June 1997 and the protection and surveillance zones around Stramproy and Gulpen from 1 July 1997 in the exceptional measures by replacing Annex II to Regulation (EC) No 413/97 by a new Annex; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 413/97 is hereby amended as follows : 1 . in the second subparagraph of Article 1 (2), '3 August 1997' is replaced by '28 September 1997'; 2 . in Article 4 (4), 'ECU 45', 'ECU 37', 'ECU 30' and 'ECU 28' are replaced by 'ECU 40', 'ECU 34', 'ECU 25' and 'ECU 23'; 3 . Annex I replaced by Annex I hereto; 4 . Annex II is replaced by Annex II hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, point 3 of Article 1 shall apply from 16 July 1997 and point 4 of Article 1 from 20 June 1997 as regards Oirlo and from 1 July 1997 as regards Stramproy and Gulpen . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 349, 31 . 12 . 1994, p . 105 . (3) OJ No L 62, 4 . 3 . 1997, p. 26 . h) OJ No L 176, 4 . 7 . 1997, p. 23 . 30 . 7 . 97 ( ENI Official Journal of the European Communities No L 202/41 ANNEX I ANNEX I Total number of animals from 18 February 1997: Fattening pigs 2 300 000 head Piglets and young piglets 3 800 000 head Very young piglets 2 100 000 head Cull sows 25 000 head' ANNEX II ANNEX II 1 . The protection and surveillance zones in the following areas :  Venhorst,  Best,  Berkel-Enschot,  Ammerzoden ,  Nederweert,  Soerendonk,  Oirlo,  Stramproy,  Gulpen . 2 . The zone in which the transport of pigs is banned, as defined in the ministerial decree of 14 April 1997 published in the Staatscourant of 15 April 1997, p. 12.'